Citation Nr: 1726764	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-33 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than May 16, 1985, for the grant of service connection for a psychiatric disability, currently diagnosed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Terri Perciavalle, Agent


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to February 1967.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that decision, the RO assigned an effective date of May 16, 1985 for the grant of service connection for PTSD on the basis of clear and unmistakable error (CUE) in a December 1996 rating decision which granted service connection for PTSD.  The Veteran disagrees with the effective date assigned in the September 2012 decision.

The Veteran testified before a Decision Review Officer (DRO) and the undersigned at hearings dated in February 2013 and August 2015, respectively.  Transcripts of the hearings have been associated with his file.

In April 2016, the Board dismissed the appeal for an earlier effective date for the grant of service connection for PTSD as a freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In October 2016, the Court set aside the Board's April 2016 decision, in part, and remanded the case for readjudication in compliance with directives specified in an October 2016 Joint Motion filed by counsel for the Veteran and VA.

As a final preliminary matter, the Board notes that the parties to the Joint Motion agreed that it was unclear as to why the Board characterized the Veteran's appeal as a freestanding earlier effective date claim.  In light of the Veteran's timely appeal of the September 2012 decision which granted an effective date of May 16, 1985, for the award of service connection for PTSD on the basis of CUE, the Board acknowledges that the current appeal does not involve a freestanding earlier effective date claim.  Nevertheless, the parties to the Joint Motion seem to allude to the fact that the issue before the Board is whether there was CUE in the December 1996 rating decision on the basis that the decision failed to properly apply the provisions of 38 C.F.R. § 3.156(c)(3).  As noted above, however, the RO already determined that there was CUE in the December 1996 decision by way of the September 2012 rating decision and the May 16, 1985 effective date for the grant of service connection for PTSD was awarded in the September 2012 decision on the basis of CUE.  It is apparent from the statements presented by the Veteran and his representative that the Veteran believes that an effective date earlier than May 16, 1985 is warranted for the grant of service connection for his service-connected psychiatric disability.  

In light of the above, the Veteran's reported symptoms and contentions, and the various psychiatric diagnoses that are evident during the applicable claim period (as identified below), the Board has characterized the issue on appeal as entitlement to an effective date earlier than May 16, 1985 for the grant of service connection for a psychiatric disability, currently diagnosed as PTSD.  The Board's adjudication of this issue will include consideration of whether any effective date earlier than May 16, 1985 is warranted for the grant of service connection for the currently diagnosed psychiatric disability, including pursuant to 38 C.F.R. § 3.156(c)(3).


FINDINGS OF FACT

1.  The Veteran submitted a claim of service connection for a psychiatric disability on February 5, 1976; this claim was denied in a June 1976 rating decision; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.  

2.  A petition to reopen the claim of service connection for a psychiatric disability (identified as a nervous condition) was received in August 1977; the petition to reopen was denied in a November 1977 decision; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.

3.  In March 1986, VA received service personnel records that had existed and not been associated with the claims file at the time of the June 1976 and November 1977 decisions.

4.  In December 1996, the RO granted service connection for a psychiatric disability, diagnosed as PTSD, and the award of service connection was, at least in part, based on the newly received relevant service department records.

5.  Entitlement to service connection for a psychiatric disability arose prior to or contemporaneous with the Veteran's February 5, 1976 claim.


CONCLUSION OF LAW

The criteria for an effective date of February 5, 1976, but no earlier, for the grant of service connection for a psychiatric disability, currently diagnosed as PTSD, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107, 5110(a), (West 2014); 38 C.F.R. §§ 3.155(a) (in effect prior to March 24, 2015), 3.156, 3.303, 3.304(f), 3.307, 3.309, 3.400, (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The appeal for an earlier effective date for the grant of service connection for a psychiatric disability arises from the Veteran's disagreement with the effective date assigned after the finding of CUE in the December 1996 rating decision.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations for his claimed psychiatric disability.  

The Board notes that the evidence reflects that the Veteran has been awarded Social Security Administration (SSA) disability benefits for an unspecified disability since 1988 (see a December 1988 examination report from W.G. Golembiewski, A.C.S.W. and the Veteran's testimony during a December 1996 hearing at the RO).  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  In the present case, there is no indication or allegation that there are any outstanding VA treatment records among the SSA records that could prevent any prior rating decision from becoming final or that any information contained in the SSA records could otherwise show that the Veteran filed an earlier claim for benefits with VA. Thus, as any SSA records are not relevant to this case, VA has no duty to obtain any SSA disability records in this instance.

There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date for the grant of service connection for a psychiatric disability.

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

An award that is made based all or in part on relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 38 C.F.R. § 3.156 (c)(3).

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

The current effective date of service connection for the Veteran's service-connected psychiatric disability (currently diagnosed as PTSD) is May 16, 1985, the date that a claim of service connection for PTSD was received.  In July 2012, the RO was contacted by the Veteran's congressman who indicated that the Veteran requested that the effective date for the grant of service connection be in February 1976 when he initially submitted a claim of service connection for a psychiatric disability.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing service connection for certain chronic disabilities listed in 38 C.F.R. § 3.309 (a), including psychoses (e.g., schizophrenia), is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303 (b), 3.309(a).

Additionally, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304 (f); see Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In this case, the Veteran's initial claim of service connection for a psychiatric disability was received by VA on February 5, 1976.  In response to the Veteran's claim, a VA psychiatric examination was conducted in May 1976.  The examination report references private treatment records dated in January 1976 which reflect that the Veteran exhibited anxiety and depression.  The examiner who conducted the May 1976 examination diagnosed the Veteran as having schizophrenia, acute, undifferentiated type.

The RO denied the Veteran's claim of service connection for a psychiatric disability in a June 1976 rating decision on the basis that there was no medical evidence that his claimed psychiatric disability was incurred in or caused by service.  Specifically, the RO explained that there was no evidence of any treatment for a nervous or mental condition in the Veteran's service treatment records and that there was no notation of any mental or nervous disorder during his entrance or separation examinations.  The earliest evidence of any psychiatric disability was a January 1976 treatment record from Canonsburg Hospital which revealed that the Veteran was diagnosed as having an anxiety disorder.  Although the Veteran was diagnosed as having schizophrenia during the May 1976 VA examination, there was no evidence of any psychosis in service or within the one year presumptive period following his discharge from service.

The Veteran was notified of the RO's June 1976 rating decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Thus, the June 1976 decision became final.  See 38 U.S.C.A. § 7105 (d)(3) (West 2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2016).

The Veteran attempted to reopen his claim of service connection for a psychiatric disability (identified as a nervous condition) in August 1977.  The RO denied the petition to reopen the claim by way of a November 1977 decision.  The Veteran was notified of the RO's November 1977 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Thus, the November 1977 decision also became final.  See Id.

In March 1986, the Veteran's service personnel records were associated with his claims file.  These records reflect that he participated in numerous combat operations in Vietnam and that his military occupational specialty was a gunner during this period.  They also document periods during which the Veteran was absent without leave (AWOL) in 1966.

In a December 1996 rating decision, the RO granted service connection for PTSD based on the findings made during an April 1996 VA psychiatric examination and evidence that the Veteran participated in combat in Vietnam.  The RO explained that this evidence of combat included, among other things, the Veteran's service personnel records.  The examiner who conducted the April 1996 VA examination diagnosed the Veteran as having PTSD and this diagnosis was based upon his reported combat stressors in service.  
In sum, service connection for PTSD was, at least in part, granted based on findings in the Veteran's newly obtained service personnel records that had existed at the time of the June 1976 and November 1977 decisions, but had not been associated with the claims file at the time of those decisions.  Thus, the provisions of 38 C.F.R. § 3.156 (c)(3) are for application in this case.

In February 2013, psychologist J.S. Auria, MA, MBA examined the Veteran and reviewed his service records and post-service treatment records.  The Veteran reported during the examination that his psychiatric difficulties began within one year of his return from Vietnam and that they had continued in the years since that time.  Dr. Auria diagnosed the Veteran as having PTSD which dated "back to 1965 and continu[ed] uninterrupted."  Dr. Auria explained that the Veteran's PTSD appeared to have become evident with the anniversary date flashbacks and retriggering of trauma often seen in individuals suffering from PTSD and evidenced by the beginning of his disciplinary record in the military.  Without adequate intervention, not well crafted in the early to mid-1960s, amelioration of the Veteran's symptoms was highly unlikely, leaving him to continue suffering for a period of over 20 years.  It was not until 1980 that PTSD was first recognized as a disorder with specific symptoms that could be reliably diagnosed and was added to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.  The Veteran's records clearly indicated that the symptoms were present even though the diagnostic category and outlined symptomatology was not specified or as clearly understood at that time.

Dr. Auria concluded that in light of his examination of the Veteran's history and the current understanding of PTSD, it was evident that he first suffered from PTSD beginning with his disciplinary record dated in August 1966 (when he was AWOL) and continuing to the present.  This was based upon a diagnostic interview of the Veteran.  Dr. Auria then provided an extensive review of the typical causes and symptoms of PTSD.

The February 2013 opinion was based upon an examination of the Veteran and a review of his medical records and reported history, and it is accompanied by a specific rationale which is consistent with the evidence of record.  Hence, Dr. Auria's opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Veteran is competent to report the presence of psychiatric symptomatology within a year of his return from Vietnam and continuing psychiatric symptomatology since that time.  Moreover, his reports are generally consistent with the evidence of record and there is no evidence that explicitly contradicts his reports.  Thus, the Board finds that the Veteran's reports as to continuous psychiatric symptomatology since the year following his return from Vietnam are credible.

As the Veteran initially submitted a claim of service connection for a psychiatric disability in February 1976, as he was diagnosed as having schizophrenia (a psychosis) during the May 1976 VA psychiatric examination which was conducted in response to his February 1976 claim, as he has provided competent and credible reports of psychiatric symptomatology which had its onset within a year of his return from Vietnam and have continued in the years since that time, and as Dr. Auria has provided a medical opinion that the Veteran's current psychiatric disability has existed ever since service, the Board finds that the Veteran met the criteria for service connection for a psychiatric disability prior to his February 5, 1976 claim of service connection for that disability.  

There is no evidence of any unadjudicated formal or informal claim of service connection for a psychiatric disability prior to February 5, 1976.  The Board acknowledges that medical records dated prior to the Veteran's February 1976 claim document psychiatric symptoms.  Treatment records cannot, however, constitute an original claim of service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).  Since entitlement arose prior to or contemporaneous with the February 1976 claim, the proper effective date for the grant of service connection is February 5, 1976.  See 38 C.F.R. § 3.156 (c)(3).



ORDER

Entitlement to an effective date of February 5, 1976, for the grant of service connection for a psychiatric disability, currently diagnosed as PTSD, is granted.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


